Citation Nr: 0522176	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  02-14 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
calf myalgias.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from November 1994 to 
August 2000.  The veteran also had subsequent service in the 
Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was before the Board in 
August 2004 when it was remanded for additional development.

In May 2003, the appellant provided testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is of record.

As noted in the Board's August 2004 remand, through various 
statements, the veteran has raised the issue of entitlement 
to service connection for disabilities of the feet, to 
include as secondary to service-connected bilateral calf 
myalgias.  This issue still has not been addressed by the RO; 
therefore, it is once again referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's bilateral calf myalgias are manifested by 
complaints of lower leg pain with no objective evidence of 
any disability.


CONCLUSION OF LAW

The criteria for a higher initial rating for bilateral calf 
myalgias have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.20, 4.31, 4.71a, Diagnostic Code 5025 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

With respect to the veteran's claim for an initial 
compensable rating for bilateral calf myalgias, the Board 
notes that VA's General Counsel has held that the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)], are not applicable to appeals 
such as the current one involving a notice of disagreement 
with the initial evaluation of a disability.  See VAOPGCPREC 
8-2003 (Dec. 22, 2003).  This precedent opinion by the VA 
General Counsel is legally binding upon the Board.  See 38 
U.S.C.A. § 7104(c) (West 2002).  However, the Board notes 
that the facts pertinent to this claim have been properly 
developed and that no further development is required with 
respect to this claim.

Accordingly, the Board will address the merits of this claim.  

Bilateral Calf Myalgias

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases such as this one 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The Board notes that the 
veteran's bilateral calf disability has been evaluated, by 
analogy, to fibromyalgia and assigned a noncompensable 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5025.  
Diagnostic Code 5025 provides that where there is widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety or Raynaud's-like symptoms that are constant, or 
nearly so, and are refractory to therapy, a 40 percent 
evaluation is warranted.  Where the symptoms are episodic, 
with exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time, a 20 percent evaluation is 
warranted.  Where the symptoms require continuous medication 
for control, a 10 percent evaluation is warranted.  
Widespread pain means pain in both the left and right sides 
of the body that is both above and below the waist, and that 
affects both axial skeleton (i.e. cervical spine, anterior 
chest, thoracic spine, or low back) and the extremities.  
38 C.F.R. § 4.71a, Diagnostic Code 5025, including Note.

In every instance in which the Rating Schedule does not 
provide for noncompensable evaluation under a particular 
Diagnostic Code, a noncompensable evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The veteran served on active duty from November 1994 to 
August 2000.  Service medical records note that the veteran 
was seen on several occasions with complaints of right calf 
pain and weakness.  Examination revealed full range of motion 
in the lower extremity, no pain on palpation, no swelling and 
no edema.  Assessment included muscular pain and shin 
splints.

The veteran submitted a claim for service connection for 
bilateral leg disability in July 2001.  

An August 2001 VA examination report notes the veteran's 
complaints of bilateral calf pain.  She reported that this 
pain occurred about three times per week, for about 30 
minutes each time.  She indicated that the pain could be 
precipitated by sitting, standing, or walking.  The veteran 
also reported occasional swelling.  She indicated that Motrin 
provided no relief.  Examination of the lower extremities 
revealed no cords or erythema.  Mild tenderness in the left 
calf was noted.  The right calf was one centimeter greater in 
diameter than the left calf.  Examination revealed that range 
of motion was within normal limits in the knees and ankles.  
Ultrasound revealed no abnormalities of the knees.  The 
impression was bilateral calf myalgias.

By rating decision dated in October 2001, the RO granted 
service connection for bilateral calf myalgias and assigned a 
noncompensable evaluation, effective from August 21, 2000.  
The veteran appealed the rating assigned.

In a September 2002 statement, the veteran indicated that 
medication did not help relieve her pain. 

VA outpatient treatment records dated from 2000 to 2003 note 
that the veteran was seen on many occasions with various 
complaints, including lower leg pain.  In September 2003, she 
indicated that she was no longer able to tolerate walking or 
running.  Examination of the lower legs was unremarkable.  
Gait was normal; strength was normal.  The veteran reported 
that Aleve and Motrin did nothing to relieve her pain; 
Naprosyn was prescribed in September 2003.

October 2003 VA X-rays of the tibia and fibula revealed 
unremarkable views of both legs without evidence of facture, 
dislocation, or significant arthropathy.

A December 2004 VA examination report notes the veteran's 
complaints of bilateral calf pain.  She reported that she had 
this pain every day, but not all day.  The onset of the pain 
was after walking for 10 minutes.  The veteran indicated that 
the pain occurred about three times a day; the pain persisted 
until she got off her legs for about 30 minutes.  Her calves 
did not turn hard or red; they did not become tender or grow 
numb.  She denied any real flare-ups of pain.  She used no 
assistive devices.  She took Naprosyn without relief.  The 
veteran reported that she was unable to walk for more than 20 
minutes, and unable to jog or run.  She had difficulty on the 
stairs.  She was able to ride a bike.  She worked as a 
supervisor for the Department of Corrections, and had no 
specific job restrictions.  

Examination revealed that the veteran was moderately obese 
and walked without a limp.  Strength was full, deep tendon 
reflexes were 2+ and range of motion was within normal limits 
in the ankles and knees.  There was no additional functional 
loss due to pain, weakness, fatigability, or lack of 
endurance following repetitive use.  The calves were soft, 
non-tender and non-erythematous.  There were no cords and no 
warmth.  The right calf was two centimeters greater in 
diameter than the left calf.  There was no pedal edema.  The 
diagnosis was bilateral calf myalgias.  The examiner stated 
that the veteran currently had no restrictions with respect 
to her job and, therefore, should be able to continue working 
at her job.  The examiner further stated, "I do not have an 
explanation at this point for her myalgias."  After 
examining the veteran's lab work which revealed elevated CRP, 
ESR and CPK, the examiner stated that the veteran had a 
"possible myositis of unknown etiology."

After careful review of the evidence of record, the Board 
concludes that entitlement to a compensable evaluation is not 
warranted for the appellant's bilateral calf myalgias.  While 
the record reflects that the veteran has reported complaints 
of lower leg pain over time, VA examination reports and 
outpatient treatment records note no objective findings of 
disability in the lower legs.  Furthermore, the December 2004 
VA examiner noted a diagnosis of possible myositis of unknown 
etiology.

(Parenthetically, the Board notes that the veteran has 
complained of and been diagnosed with various other 
disabilities, including disabilities of the feet.  However, 
under 38 C.F.R. § 4.14, the use of manifestations not 
resulting from service-connected disability in establishing 
the service-connected evaluation is to be avoided.)

In view of the lack of any competent evidence to confirm the 
presence of any functional impairment attributable to the 
service-connected bilateral calf myalgias, entitlement to a 
compensable initial rating has not been established.  

The Board has considered whether there is any other schedular 
basis for assigning a higher evaluation but has found none.  
In accordance with Fenderson, supra, the Board has also 
considered whether the veteran is entitled to a higher rating 
for any portion of the initial evaluation period.  However, 
at no time since the effective date of the grant of service 
connection does the evidence show entitlement to a 
compensable rating.  

In reaching this decision, the Board has considered the 
benefit-of- the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

Entitlement to a compensable rating for bilateral calf 
myalgias is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


